     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 1 of 16



 1

 2

 3

 4

 5

 6

 7

 8                  UNITED STATES DISTRICT COURT OF CALIFORNIA
 9                           EASTERN DISTRICT OF CALIFORNIA
10

11
      LORRAINE HERNANDEZ, et al.,                     Case No.: 1:20-CV-01227-DAD-JLT
                    Plaintiffs,
12    v.                                              [PROPOSED] PROTECTIVE
13    LOWE’S HIW, INC., et al.,                       ORDER
                                                      (Doc. 16)
14                           Defendants.
15

16            The Court having read the parties’ Joint Stipulation for the Entry of a Protective
17   Order, and good cause appearing, the Court hereby enters the following protective
18   order:
19      1. A. PURPOSES AND LIMITATIONS
20            Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public disclosure
22   and from use for any purpose other than prosecuting this litigation may be warranted.
23   Accordingly, the parties acknowledge that this Order does not confer blanket
24   protections on all disclosures or responses to discovery and that the protection it
25   affords from public disclosure and use extends only to the limited information or items
26   that are entitled to confidential treatment under the applicable legal principles. The
27   parties further acknowledge, as set forth in Section 12.3, below, that this Order does
28                                          -1-
                                [PROPOSED] PROTECTIVE ORDER
                                                                   Hernandez v. Lowe’s Home Centers, LLC
                                                                       Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 2 of 16



 1   not entitle them to file confidential information under seal. Rather, when the parties
 2   seek permission from the court to file material under seal, the parties must comply
 3   with Civil Local Rule 141 and with any pertinent orders of the assigned District Judge
 4   and Magistrate Judge.
 5         B. GOOD CAUSE STATEMENT
 6         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
 7   Court, upon a showing of good cause may “issue an order to protect a party from
 8   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
 9   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
10   Documents contain proprietary and confidential trade secret information relating to
11   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
12   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
13   independent economic value from maintaining the confidentiality of the policies and
14   procedures set forth in these Confidential Documents.
15         Defendant is a retailer in the home improvement industry and has conducted
16   business in California since 1998.    The home improvement retail industry is very
17   competitive. As a result of years of investing time and money in research and
18   investigation, Defendant developed the policies contained in the Confidential
19   Documents for the purposes of maintaining the security and accessibility of its
20   merchandise, providing quality customer service, and ensuring the safety of its
21   employees and customers. These policies and procedures, as memorialized in the
22   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
23   used for the purposes of maintaining safety at its stores and creating efficient and
24   organized work environments for its employees. As a result, Defendant is able to
25   minimize the waste of any resources, which is a key factor in generating profitability
26   for its business.
27         Defendant derives economic value from maintaining the secrecy of its
28                                       -2-
                             [PROPOSED] PROTECTIVE ORDER
                                                                Hernandez v. Lowe’s Home Centers, LLC
                                                                    Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 3 of 16



 1   Confidential Documents. If disclosed to the public, the trade secret information
 2   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
 3   operations and could potentially be used by competitors as a means to compete for its
 4   customers, interfere with its business plans and thereby gain unfair business
 5   advantages. If Defendant’s safety protocol were revealed to the general public, it
 6   would hinder Defendant’s ability to effectively resolve and minimize liability claims,
 7   and its goal of protecting its customers and employees from theft and other crimes.
 8   Unrestricted or unprotected disclosure of such information would result in prejudice
 9   or harm to Defendant by revealing Lowe’s competitive confidential information,
10   which has been developed at the expense of Lowe’s and which represents valuable
11   tangible and intangible assets. Accordingly, the parties respectfully submit that there
12   is good cause for the entry of this Protective Order.
13   2.    DEFINITIONS
14         2.1    Action: The instant action: Lorraine Hernandez, et al. v. Lowe’s HIW,
15   Inc., et al, Case No: 1:20-CV-01227-DAD-JLT.
16          2.2   Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for protection
20   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
21   Cause Statement.
22         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
23   support staff).
24         2.5    Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27         2.6    Disclosure or Discovery Material: all items or information, regardless
28                                        -3-
                              [PROPOSED] PROTECTIVE ORDER
                                                                 Hernandez v. Lowe’s Home Centers, LLC
                                                                     Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 4 of 16



 1   of the medium or manner in which it is generated, stored, or maintained (including,
 2   among other things, testimony, transcripts, and tangible things), that are produced or
 3   generated in disclosures or responses to discovery in this matter.
 4         2.7    Expert: a person with specialized knowledge or experience in a matter
 5   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 6   an expert witness or as a consultant in this Action.
 7         2.8    House Counsel: attorneys who are employees of a party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other outside
 9   counsel.
10         2.9    Non-Party: any natural person, partnership, corporation, association, or
11   other legal entity not named as a Party to this action.
12         2.10 Outside Counsel of Record: attorneys who are not employees of a party
13   to this Action but are retained to represent or advise a party to this Action and have
14   appeared in this Action on behalf of that party or are affiliated with a law firm which
15   has appeared on behalf of that party, and includes support staff.
16         2.11 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21         2.13 Professional Vendors: persons or entities that provide litigation support
22   services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25         2.14 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL.”
27         2.15 Receiving Party: a Party that receives Disclosure or Discovery
28                                        -4-
                              [PROPOSED] PROTECTIVE ORDER
                                                                Hernandez v. Lowe’s Home Centers, LLC
                                                                    Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 5 of 16



 1   Material from a Producing Party.
 2   3.    SCOPE
 3         The protections conferred by this Order cover not only Protected Material (as
 4   defined above), but also (1) any information copied or extracted from Protected
 5   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 6   and (3) any deposition testimony, conversations, or presentations by Parties or their
 7   Counsel that might reveal Protected Material.
 8         Any use of Protected Material at trial shall be governed by the orders of the
 9   trial judge. This Order does not govern the use of Protected Material at trial.
10   4.    DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
15   or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19   5.    DESIGNATING PROTECTED MATERIAL
20         5.1     Exercise of Restraint and Care in Designating Material for Protection.
21   Each Party or Non-Party that designates information or items for protection under this
22   Order must take care to limit any such designation to specific material that qualifies
23   under the appropriate standards. The Designating Party must designate for protection
24   only those parts of material, documents, items, or oral or written communications that
25   qualify so that other portions of the material, documents, items, or communications
26   for which protection is not warranted are not swept unjustifiably within the ambit of
27   this Order.
28                                        -5-
                              [PROPOSED] PROTECTIVE ORDER
                                                                Hernandez v. Lowe’s Home Centers, LLC
                                                                    Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 6 of 16



 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating Party
 5   to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2         Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15               (a)     for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions), that the Producing Party affix at
17   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
18   legend”), to each page that contains protected material. If only a portion or portions
19   of the material on a page qualifies for protection, the Producing Party also must clearly
20   identify the protected portion(s) (e.g., by making appropriate markings in the
21   margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and before
25   the designation, all of the material made available for inspection shall be deemed
26   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
27   copied and produced, the Producing Party must determine which documents, or
28                                           -6-
                                 [PROPOSED] PROTECTIVE ORDER
                                                                 Hernandez v. Lowe’s Home Centers, LLC
                                                                     Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 7 of 16



 1   portions thereof, qualify for protection under this Order. Then, before producing the
 2   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 3   to each page that contains Protected Material. If only a portion or portions of the
 4   material on a page qualifies for protection, the Producing Party also must clearly
 5   identify the protected portion(s) (e.g., by making appropriate markings in the
 6   margins).
 7               (b) for testimony given in depositions that the Designating Party identifies
 8   on the record, before the close of the deposition as protected testimony.
 9               (c) for information produced in some form other than documentary and for
10   any other tangible items, that the Producing Party affix in a prominent place on the
11   exterior of the container or containers in which the information is stored the legend
12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
13   protection, the Producing Party, to the extent practicable, shall identify the protected
14   portion(s).
15         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive the
17   Designating Party’s right to secure protection under this Order for such material.
18   Upon timely correction of a designation, the Receiving Party must make reasonable
19   efforts to assure that the material is treated in accordance with the provisions of this
20   Order.
21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 251et seq.
27         6.3      The burden of persuasion in any such challenge proceeding shall be on
28                                         -7-
                               [PROPOSED] PROTECTIVE ORDER
                                                                 Hernandez v. Lowe’s Home Centers, LLC
                                                                     Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 8 of 16



 1   the Designating Party. Frivolous challenges, and those made for an improper purpose
 2   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 3   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 4   or withdrawn the confidentiality designation, all parties shall continue to afford the
 5   material in question the level of protection to which it is entitled under the Producing
 6   Party’s designation until the Court rules on the challenge.
 7   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 8         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 9   disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending, or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories of persons and under the
12   conditions described in this Order. When the Action has been terminated, a Receiving
13   Party must comply with the provisions of Section 13 below.
14         Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving      Party   may     disclose   any   information        or     item      designated
20   “CONFIDENTIAL” only to:
21               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
22   as employees of said Outside Counsel of Record to whom it is reasonably necessary
23   to disclose the information for this Action;
24               (b) the officers, directors, and employees (including House Counsel) of
25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
26               (c) Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28                                         -8-
                               [PROPOSED] PROTECTIVE ORDER
                                                                   Hernandez v. Lowe’s Home Centers, LLC
                                                                       Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 9 of 16



 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2            (d) the court and its personnel;
 3            (e) court reporters and their staff;
 4            (f) professional jury or trial consultants, mock jurors, and Professional
 5   Vendors to whom disclosure is reasonably necessary for this Action and who have
 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7            (g) the author or recipient of a document containing the information or a
 8   custodian or other person who otherwise possessed or knew the information;
 9            (h) during their depositions, witnesses, and attorneys for witnesses, in the
10   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
11   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
12   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
13   confidential information unless they sign the “Acknowledgment and Agreement to
14   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
15   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
16   depositions that reveal Protected Material may be separately bound by the court
17   reporter and may not be disclosed to anyone except as permitted under this Protective
18   Order; and
19            (i) any mediator or settlement officer, and their supporting personnel,
20   mutually agreed upon by any of the parties engaged in settlement discussions.
21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
22   OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any information or items designated in this Action as
25   “CONFIDENTIAL,” that Party must:
26            (a) promptly notify in writing the Designating Party. Such notification
27   shall include a copy of the subpoena or court order unless prohibited by law;
28                                       -9-
                             [PROPOSED] PROTECTIVE ORDER
                                                               Hernandez v. Lowe’s Home Centers, LLC
                                                                   Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 10 of 16



 1             (b) promptly notify in writing the party who caused the subpoena or order
 2   to issue in the other litigation that some or all of the material covered by the subpoena
 3   or order is subject to this Protective Order. Such notification shall include a copy of
 4   this Protective Order; and
 5             (c) cooperate with respect to all reasonable procedures sought to be pursued
 6   by the Designating Party whose Protected Material may be affected.
 7         If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order shall not produce any information designated in this action
 9   as “CONFIDENTIAL” before a determination by the court from which the subpoena
10   or order issued, unless the Party has obtained the Designating Party’s permission, or
11   unless otherwise required by the law or court order. The Designating Party shall bear
12   the burden and expense of seeking protection in that court of its confidential material
13   and nothing in these provisions should be construed as authorizing or encouraging a
14   Receiving Party in this Action to disobey a lawful directive from another court.
15   9.    A    NON-PARTY’S         PROTECTED          MATERIAL         SOUGHT           TO      BE
16   PRODUCED IN THIS LITIGATION
17             (a) The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22             (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                (1) promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality agreement
28                                        - 10 -
                              [PROPOSED] PROTECTIVE ORDER
                                                                 Hernandez v. Lowe’s Home Centers, LLC
                                                                     Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 11 of 16



 1   with a Non-Party;
 2                (2) promptly provide the Non-Party with a copy of the Protective Order
 3   in this Action, the relevant discovery request(s), and a reasonably specific description
 4   of the information requested; and
 5                (3) make the information requested available for inspection by the Non-
 6   Party, if requested.
 7             (c) If a Non-Party represented by counsel fails to commence the process
 8   called for by Local Rule 251, et seq. within 14 days of receiving the notice and
 9   accompanying information or fails contemporaneously to notify the Receiving Party
10   that it has done so, the Receiving Party may produce the Non-Party’s confidential
11   information responsive to the discovery request. If an unrepresented Non-Party fails
12   to seek a protective order from this court within 14 days of receiving the notice and
13   accompanying information, the Receiving Party may produce the Non-Party’s
14   confidential information responsive to the discovery request. If the Non-Party timely
15   seeks a protective order, the Receiving Party shall not produce any information in its
16   possession or control that is subject to the confidentiality agreement with the Non-
17   Party before a determination by the court unless otherwise required by the law or court
18   order. Absent a court order to the contrary, the Non-Party shall bear the burden and
19   expense of seeking protection in this court of its Protected Material.
20

21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Protective Order, the Receiving Party must immediately (a) notify in writing the
25   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
26   all unauthorized copies of the Protected Material, (c) inform the person or persons to
27   whom unauthorized disclosures were made of all the terms of this Order, and (d)
28                                        - 11 -
                              [PROPOSED] PROTECTIVE ORDER
                                                                Hernandez v. Lowe’s Home Centers, LLC
                                                                    Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 12 of 16



 1   request such person or persons to execute the “Acknowledgment and Agreement to
 2   Be Bound” that is attached hereto as Exhibit A.
 3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4   PROTECTED MATERIAL
 5         When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other protection,
 7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 9   may be established in an e-discovery order that provides for production without prior
10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
11   parties reach an agreement on the effect of disclosure of a communication or
12   information covered by the attorney-client privilege or work product protection, the
13   parties may incorporate their agreement into this Protective Order.
14   12.   MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
18   would have to object to disclosing or producing any information or item on any
19   ground not addressed in this Protective Order. Similarly, no Party waives any right
20   to object on any ground to use in evidence of any of the material covered by this
21   Protective Order.
22         12.3 Filing Protected Material. A Party that seeks to attach Protected Material
23   to a motion or otherwise file Protected Material with the court must submit a request
24   to file the Protected Material under seal. Any request to seal documents or other
25   materials must comply with Civil Local Rule 141 and with any pertinent orders of the
26   assigned District Judge and Magistrate Judge. If a Party's request to file Protected
27   Material under seal is denied by the court, then the Receiving Party may file the
28                                        - 12 -
                              [PROPOSED] PROTECTIVE ORDER
                                                                   Hernandez v. Lowe’s Home Centers, LLC
                                                                       Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 13 of 16



 1   information in the public record unless otherwise instructed by the court.
 2   13.   FINAL DISPOSITION
 3         After the final disposition of this Action, as defined in Section 4, within 60 days
 4   of a written request by the Designating Party, each Receiving Party must return all
 5   Protected Material to the Producing Party or destroy such material. As used in this
 6   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 7   summaries, and any other format reproducing or capturing any of the Protected
 8   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 9   must submit a written certification to the Producing Party (and, if not the same person
10   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
11   category, where appropriate) all the Protected Material that was returned or destroyed
12   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
13   compilations, summaries or any other format reproducing or capturing any of the
14   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
15   archival copy of all pleadings, motion papers, trial, deposition, and hearing
16   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
17   reports, attorney work product, and consultant and expert work product, even if such
18   materials contain Protected Material. Any such archival copies that contain or
19   constitute Protected Material remain subject to this Protective Order as set forth in
20   Section 4.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28                                        - 13 -
                              [PROPOSED] PROTECTIVE ORDER
                                                                 Hernandez v. Lowe’s Home Centers, LLC
                                                                     Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 14 of 16



 1   14.      Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
     IT IS SO ORDERED.
 5

 6         Dated:   December 15, 2020              /s/ Jennifer L. Thurston
                                              UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                        - 14 -
                              [PROPOSED] PROTECTIVE ORDER
                                                           Hernandez v. Lowe’s Home Centers, LLC
                                                               Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 15 of 16



 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, __________________________________________ [print or type full name], of
 5   _________________________________________________________ [print or type
 6   full address], declare under penalty of perjury that I have read in its entirety and
 7   understand the Protective Order that was issued by the United States District Court
 8   for the Eastern District of California on _________________________ in the case of
 9   Lorraine Hernandez, et al. vs. Lowe’s HIW, Inc., et al., Case No: 1:20-CV-01227-
10   DAD-JLT. I agree to comply with and to be bound by all the terms of this Protective
11   Order and I understand and acknowledge that failure to so comply could expose me
12   to sanctions and punishment in the nature of contempt. I solemnly promise that I will
13   not disclose in any manner any information or item that is subject to this Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Eastern District of California for the purpose of enforcing the terms of this
18   Protective Order, even if such enforcement proceedings occur after termination of this
19   action. I hereby appoint __________________________ [print or type full name] of
20   _______________________________________________ [print or type full address
21   and telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26
27   Signature: __________________________________
28                                       - 15 -
                             [PROPOSED] PROTECTIVE ORDER
                                                               Hernandez v. Lowe’s Home Centers, LLC
                                                                   Case No.: 1:20-CV-01227-DAD-JLT
     Case 1:20-cv-01227-DAD-JLT Document 17 Filed 12/16/20 Page 16 of 16


                                    PROOF OF SERVICE
 1
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 2
     1. At the time of service, I was at least 18 years of age and not a party to this
 3      legal action.
 4   2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks,
        CA 91403.
 5
     3. I served copies of the following documents (specify the exact title of each
 6      document served):
 7                           [PROPOSED] PROTECTIVE ORDER
 8
     4. I served the documents listed above in item 3 on the following persons at the
 9      addresses listed:
10         Michael M. Marzban, Esq.                   Attorneys for Plaintiffs, LORRAINE
           COHEN & MARZBAN                            HERNANDEZ and JOSEPH
11         16000 Ventura Blvd., Suite 701             HERNANDEZ
           Encino, CA 91436
12         Tel: 818-986-3332
           Fax: 818-986-5879
13         E: mike@bmclaw.net;
           laura@bmclaw.net
14
           Garen A. Ananian, Esq.                     Associated Counsel for Plaintiffs,
15         ANANIAN LAW GROUP, APLC                    LORRAINE HERNANDEZ and
           P.O. Box 260352                            JOSEPH HERNANDEZ
16         Encino, CA 91426
           Tel: 747-227-4820
17         Fax: 747-208-0058
           Email: garen@ananianlawgroup.com
18
     5. a. X ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing the
19
     document(s) to the persons at the e-mail address(es) listed during the Coronavirus
20   (Covid-19) pandemic and pursuant to Fed.R.Civ.P.Rule 5., this office will be working
     remotely, not able to send physical mail as usual, and is therefore using only electronic
21
     mails. No electronic message or other indication that the transmission was
22   unsuccessful was received within a reasonable time after the transmission.
23   6. I served the documents by the means described in item 5 on (date): see below
24   I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
25
      12/15/2020           Belinda A. Porras
26       DATE            (TYPE OR PRINT NAME)                (SIGNATURE OF DECLARANT)
27

28                                        - 16 -
                              [PROPOSED] PROTECTIVE ORDER
                                                                 Hernandez v. Lowe’s Home Centers, LLC
                                                                     Case No.: 1:20-CV-01227-DAD-JLT
